Citation Nr: 0114060	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 RO decision which 
denied an increased rating for the veteran's service-
connected lumbosacral strain.  


FINDINGS OF FACT

The veteran's service-connected low back disorder is more 
nearly productive of moderate, rather than slight, limitation 
of motion of the lumbar spine.  

Moderate lumbosacral strain or severe limitation of motion 
are not shown.  There is no evidence of disc pathology 
related to the lumbosacral strain.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no more, for a low 
back disorder are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Codes 5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1965 to April 
1974.  A review of his service medical records reflects that 
he fell into a foxhole in August 1970 and subsequently 
experienced several episodes of severe low back pain.  His 
March 1974 separation examination notes a history of 
recurrent low back pain.  

On VA examination in October 1989, the diagnosis included 
possible degenerative disc disease of the lumbosacral spine 
with radiculopathy.  X-ray studies of the lumbosacral spine 
reflected no abnormalities.  Subsequently service connection 
was granted for the lumbosacral strain.  It was noted that 
there were no studies that confirmed any disc pathology.

VA medical records dated April 1998 to October 1999 show 
treatment for a variety of conditions including, substance 
abuse, hypertension, diabetes mellitus, and history of a knee 
injury.  Treatment for low back symptoms is not shown.  

On VA examination in August 2000, the veteran related his 
history of a back injury during service.  He stated that his 
condition has become progressively worse since that time.  
His symptoms included stiffness and pain associated with 
bending and lifting.  He said that extended periods of 
standing, sitting, walking or driving caused pain.  He also 
described pain and numbness in both thighs.  He was described 
as 74 inches tall and weighed 320 pounds.  

Physical examination of the veteran showed that his gait was 
somewhat slow but he moved without apparent difficulty.  No 
spasm or tenderness was noted.  Range of motion testing 
reflected flexion of 80 degrees, 15 degrees of extension, and 
30 degrees of lateral bending on both sides.  Mild pain on 
range of motion testing was noted.  Muscle testing revealed 
5/5 strength.  The veteran performed a satisfactory toe walk 
but had difficulty with heel walking on the right.  The 
veteran accomplished a partial squat and arose.  His reflexes 
were intact at the knees and ankles.  Sensation to pinprick 
was intact in lower extremities.  Straight leg raising test 
was negative bilaterally.  The diagnostic impression was 
lumbosacral strain.  The examiner noted that the veteran's 
pain on range of motion testing could further limit his 
functional ability during a flare up or with increased use; 
however, it was not feasible to attempt to express such in 
terms of additional limitation of motion as such could not be 
determined with any degree of medical certainty.  



II.  Analysis

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  In this regard, as to 
the issue considered herein, it is concluded that the 
requirements of the VCAA have been satisfied.  The veteran 
and his representative have been provided with notice of 
evidence required.  There have been appropriate examinations 
as to this issue, and there is no indication that there are 
additional records that ought to be received.  Thus, as to 
this issue, the Board concludes that it may proceed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatiguability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1995).  The most current 
evidence of the present level of disability includes the 
report from the VA medical examination conducted in August 
2000.  

A 10 percent evaluation is warranted for a lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for a lumbosacral strain when there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Slight limitation of motion of the lumbar spine will be rated 
10 percent disabling.  A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations. Rather than applying an inflexible 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Historically, the RO granted entitlement to service 
connection for lumbosacral strain by rating decision dated in 
November 1989 and a 10 percent evaluation was assigned.  The 
veteran filed a claim for an increased rating in March 2000.

The Board finds that the evidence reflects the veteran has 
only mild lumbosacral strain and subjective complaints of 
characteristic pain on motion which is properly rated 10 
percent under Code 5295.  He has no muscle spasm on forward 
bending and no unilateral loss of lateral spine motion in a 
standing position, as required for an increased rating, to 20 
percent, under Code 5295.  

The Board has considered whether a higher rating is warranted 
under Code 5292 for limitation of motion of the lumbar spine.  
His low back disorder is currently manifested by subjective 
complaints of pain and limitation of motion.  The recent 
medical evidence shows the veteran has mild pain on motion 
with forward flexion to 80 degrees, extension to 15 degrees, 
and lateral bending to 30 degrees.  The Board finds that, 
with consideration of the effects of pain on use, the 
limitation of motion of the lumbar spine more closely 
approximates moderate rather than slight limitation of 
motion, supporting a 20 percent rating under Code 5292.  38 
C.F.R. §§ 4.7, 4.40, 4.45; DeLuca v. Brown, 6 Vet. App. 321 
(1995).  

A rating higher than 20 percent, however is not indicated.  
The veteran may more nearly approximate moderate rather than 
slight limitation of motion, giving some consideration to the 
functional loss due to pain, but nothing approaching severe 
limitation of motion is shown.  There are no muscle spasms.  
There is no reported finding of neurological change.  
Accordingly, a rating in excess of 20 percent is not 
warranted under any applicable Code.

The Board concludes that an increased rating to 20 percent, 
but no more, for the low back disorder is warranted.  The 
benefit-of-the- doubt rule has been considered in making this 
decision.  38 C.F.R. § 3.102; Gilbert v. Derwinski; 1 Vet. 
App. 49 (1990).  


ORDER

An increased rating to 20 percent, but no more, for a low 
back disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

